Citation Nr: 1745964	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and sister


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1984 to April 1988, and had 4 months and 8 days of prior active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010 and June 2015 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, respectively, denied service connection for asthma and for bilateral hearing loss.  

An April 2012 Board decision (by a Veterans Law Judge other than the undersigned) denied the Veteran's appeal seeking service connection for asthma and a TDIU rating.  She appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court endorsed a Joint Motion for Remand by the parties, vacated the Board's decision, and remanded the case to the Board for action in compliance with the Joint Motion.  In May 2013 and in January 2014, the Board remanded the case to the RO for additional evidentiary and due process development, to include affording the Veteran a personal hearing before the Board.  In May 2015, a videoconference hearing was held before the undersigned (to whom this matter was reassigned); a transcript of the hearing is associated with the record.

In June 2015, the Board granted the TDIU claim, and also remanded the case to the RO for additional development of the asthma claim.  In October 2015 and June 2016, the Board again remanded the case to the RO for additional development of both the asthma claim and the newly appealed hearing loss claim.  

Since the June 2016 Board remand, various developments have occurred.  First, the Veteran formally notified VA in November 2016 that she relocated to North Carolina; thus, it would seem that the jurisdiction of the present claims should be transferred to the Winston-Salem, North Carolina RO.  Second, the Veteran has filed a new claim (service connection for sleep apnea) in August 2017, which the Winston-Salem RO appears to be developing at present in advance of its adjudication.  Third, the Veteran in September 2017 has filed a notice of disagreement with an October 2016 RO denial of her claim of service connection for tinnitus, and is awaiting a statement of the case to be issued to her in the matter.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

At the outset, it is noted that on her substantive appeal (VA Form 9) received in February 2016 in regard to perfecting her bilateral hearing loss appeal to the Board, the Veteran indicated that she desired to have a videoconference hearing before a Veterans Law Judge.  In her representative's written arguments before the Board in May 2016 and August 2017, the Veteran's request was not mentioned (her representative argued that the Board should either grant the claim or remand it to the AOJ for an adequate VA examination).  The Veteran herself has not mentioned her request since it was made.  It is unclear to the Board whether she still desires a videoconference hearing.  Therefore, the AOJ should request the Veteran to clarify her wishes in that respect.  

The Board remanded this case to the AOJ in June 2016, for addendum opinions from VA examiners regarding the nature and etiology of the Veteran's asthma and hearing loss.  As cited by the Veteran's representative in August 2017 written argument, the September 2016 opinion addressing the asthma claim and the August 2016 opinion addressing the hearing loss claim are both deficient and require further development.  

Regarding the asthma claim, the VA examiner in September 2016 essentially repeated his earlier conclusions from October 2015 with the added opinion that there was likely no relationship (causal or aggravation) between asthma and the Veteran's service-connected PTSD because "evidence in the medical literature, consensus in the medical community or evidence in this specific case" did not support it.  While the provider stated that he had reviewed VBMS (the electronic medium on which the Veteran's claims file has been uploaded), he also stated that he was "unable to confirm all of the veteran's historical statements/diagnoses with those records."  He did not cite to any particular records or evidence for his bare conclusions, and it is not clear that he had the benefit of review of all the pertinent evidence before he rendered his opinions.  Moreover, in August 2017, the Veteran's representative submitted a statement by the Veteran, in which she reported exposure to CS gas and other allergens in service, and medical treatise evidence in the form of a medical extract relative to veterans with PTSD having a greater likelihood of having asthma, both of which should be considered.  

Regarding the hearing loss claim, the August 2016 provider did not appear to address the puretone threshold shifts evident from the time of enlistment to the time of the separation examination, did not specifically address the May 1987 in-service report showing a diagnosis of noise-induced hearing loss, and appeared to suggest that hearing loss may have arisen from an "otologic process" rather than acoustic trauma during service.  (She furnished an opinion based on whether the Veteran's hearing loss was a likely result of military noise exposure, whereas the Board's actual opinion request was whether the hearing loss was related to the Veteran's period of service.)  Moreover, in August 2017, the Veteran's representative submitted a statement by the Veteran, detailing her exposure to noise in service, and medical treatise evidence in the form of medical extracts relating to how some degree of hearing loss at 6000 Hertz (as shown at the Veteran's separation examination) may be indicative of or an early indicator of noise-induced high frequency hearing loss, both of which should be considered.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to clarify whether or not she still desires a videoconference hearing before the Board in regard to her claim of service connection for bilateral hearing loss, as initially requested in February 2016.  If not, the AOJ should proceed to develop the claim in accordance with paragraphs #3 and #4, below.  If the Veteran still desires a videoconference hearing, she should be scheduled for a hearing, after which the AOJ should process the hearing loss claim in accordance with established appellate procedure (taking care to disregard the directives of paragraphs #3 and #4, below, unless the hearing does not take place).  

2.  The AOJ should arrange a VA respiratory diseases examination of the Veteran by a pulmonologist to ascertain the likely etiology of her asthma.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination/interview of the Veteran, the examiner should provide an opinion that responds to the following: 

What is the likely etiology for the Veteran's asthma, diagnosed as cough variant?  Specifically, (a) is it at least as likely as not (a 50 percent or greater probability) that it was manifested in, or is causally related to, her period of service from October 1984 to April 1988?; and if not (b) is it at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma was aggravated (i.e., the underlying condition increased in severity beyond natural progression) by her service-connected PTSD?

The examiner should note the following facts of record. Service treatment records (STRs) do not show a diagnosis of, or treatment specifically for, asthma, but the Veteran's complaints in service (in September 1985, February 1987, and August 1987) included shortness of breath and breathing difficulty.  Treatment records from Dr. Silverstein in February 1998 and May 2003 show a diagnosis of chronic asthma, aggravated by allergies.  Statements by the Veteran's sister are to the effect that the Veteran's asthma symptoms have been present ever since her discharge from service.  VA examination reports in January 2010 (PFT only) and March 2010 show a current diagnosis of asthma deemed to be unrelated to complaints of respiratory symptoms in service.  On June 2013 VA examination, the examiner concluded that the Veteran's asthma was unrelated to her service (but the opinion was premised in part on an inaccurate finding that asthma was not diagnosed until 2006).  Recent VA outpatient reports show a diagnosis of cough variant asthma (and allergic rhinitis); in response to the Veteran's request, her treating physician in the allergy clinic in June 2015 reviewed her STRs and opined that the documented respiratory complaints therein were not suggestive of asthma.  Other VA pulmonary clinic records in March 2010 and April 2010 show a diagnosis of classic cough variant asthma that was not always manifested by wheezing, and VA mental health records in November 2010 and January 2011 suggest that the Veteran's PTSD may affect her asthma.  On VA examination in October 2015, the examiner concluded that the Veteran's asthma was unrelated to her service, finding in part that there were no wheezes consistent with asthma that were documented during service, which would be expected, and that there were multiple causes for the Veteran's respiratory complaints in service (but did not explain whether wheezing is consistent with, or symptomatic of, her current cough variant asthma, or opine on whether her service-connected PTSD aggravated her asthma).  The October 2015 VA examiner (evidently without confirming all of the Veteran's "historical statements/diagnoses" in the record) provided an addendum opinion in September 2016, which echoed his previous opinion but added that there was no evidence in the medical literature, consensus in the medical community, or evidence in this case to support a causal/aggravation relationship between asthma and the service-connected PTSD.  In August 2017, the Veteran's representative submitted additional argument in the form of the Veteran's statement relative to exposure to CS gas and other allergens during service and medical treatise evidence (a study suggesting that veterans with PTSD may have a higher likelihood for also suffering from asthma).    

The examiner must include rationale, with reference to supporting data.

3.  The AOJ should return the claims file to the VA examiner of August 2016 for an addendum opinion, or if unavailable, arrange for another examiner to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss is related to her period of service from October 1984 to April 1988.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner is asked to consider, and comment upon as necessary, the following facts of record.  In statements, the Veteran asserted that she was exposed to noise on the firing range in service without ear protection, that she had documented hearing loss in service, and that she now wore hearing aids (on a May 2010 VA outpatient visit, she reported to an audiologist that she had hearing loss in her right ear "for quite a while").  Audiograms in service show normal hearing (per VA standards) on the April 1983 and July 1984 enlistment examinations and the March 1988 separation examination, as well as in February 1985 and July 1986.  In May 1987, the Veteran was evaluated for hearing damage after visiting the firing range without ear protection, and the impression was noise-induced hearing loss, bilateral, moderately severe; a military audiogram on June 3, 1987 shows bilateral hearing loss (per VA standards).  On a visit to the military audiology clinic on June 10, 1987, the assessment was that hearing was within normal limits in both ears.  After service, VA outpatient records show that on a May 2010 audiology consult, an audiologist found that the Veteran's "military noise exposure is more likely as not a contributing factor to [her] hearing impairment."  A June 2015 VA examiner found that there was no permanent positive threshold shift for the ears during service and that there was normal hearing in both ears on the military separation examination; she concluded that the Veteran's current bilateral hearing loss was not caused by or a result of an event in military service (but did not discuss favorable evidence in the file including the documentation of hearing loss in service in 1987 and the positive nexus opinion given on a May 2010 VA audiology consult).  An August 2016 VA examiner found that the Veteran's hearing loss was less likely as not a result of military noise exposure (but appears to suggest that hearing loss may have arisen from an otologic process that began during service rather than acoustic trauma, and did not discuss the in-service May 1987 diagnosis of noise-induced hearing loss nor address the puretone threshold shifts from service enlistment to separation).  In August 2017, the Veteran's representative submitted additional argument and medical treatise evidence for the proposition that the Veteran had mild high frequency hearing loss at the time of her military exit examination at 6000 Hertz, which may be indicative of, or an early indicator of, noise-induced high frequency hearing loss.  

The examiner must include rationale, with reference to supporting data.  The examiner should specifically address the significance, if any, of:  (a) puretone threshold shifts from service enlistment examinations to the service separation examination; (b) the documented in-service findings of hearing loss on a May 1987 report and a June 1987 audiogram (i.e., whether they reflect onset of long-term damage, even though it appears to have disappeared by the time of the separation examination when audiogram findings showed hearing was within normal limits); (c) the May 2010 VA audiology consult opinion stating that noise exposure in service was a likely contributing factor to current hearing loss; and (d) medical studies (e.g., those cited by the Veteran's representative in the May 2016 Informal Hearing Presentation, see footnote on p. 4, and in the August 2017 Informal Hearing Presentation, see attachments B and C) pertaining to late onset hearing loss and suggesting that residual long term damage may exist following temporary hearing loss, as well as that auditory readings (between 15 and 30 decibels) at 6000 Hertz threshold may be an early indicator of noise-induced high frequency hearing loss.

4.  Thereafter, the AOJ should review the entire record and readjudicate the claims of service connection for asthma and bilateral hearing loss.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative opportunity to respond, and return these matters to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).  

